DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910390414.2, filed on May 10th, 2019.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 5, 6, 13, 15 are objected to because of the following informalities: 
Claim 3 is dependent on Claim 2, yet it repeats duplicate limitations from Claim 2 despite them having been incorporated by reference. For example, Claim 2 specifies that “the account information comprises: a username and a password” and Claim 3 further repeats the limitation that “the account information comprises: the username and the password”. For this reason, Claim 3 should be amended to remove all duplicate corresponding limitations from Claim 2.
Claim 3 is dependent on Claim 2, but it is unclear how it further restricts the scope of Claim 2. The difference in scope between the claims appears to be that Claim 2 specifies that “the attribute information of the IoT device comprises: manufacturer information corresponding to the IoT device and a category of the IoT device” while Claim 3 includes a “product key” as part of the attribute information: “the attribute information of the IoT device comprises: the manufacturer information, the category of the IoT device and the product key”. However, the product key is identically defined in Claims 2 and 3 as “the product key is calculated according to the manufacturer information and the category of the IoT device”, wherein the manufacturer information and the category of the device were previously defined to be attribute information. For this reason, it is unclear how Claim 3 further restricts the scope of Claim 2:  the product key is calculated from attribute information, so it inherently is attribute information. Furthermore, the structural difference between the claims remain the same: both claims calculate the username “according to the manufacturer information, the category and the identifier of the IoT device” and calculate the password “according to the product key and the identifier of the IoT device”. Thus, it is not obvious how the classification of the product key as attribute information affects these steps, and the difference in scope between Claims 2 and 3 is unclear. For these reasons, Claim 3 is objected to for being a substantial duplicate of Claim 2 and the claims should be amended to clarify the difference in scope.
Claim 5 is objected to for being a substantial duplicate of Claims 2 and 3 using the arguments above for Claim 3. That is, Claim 5 recites the same scope as Claim 3, “the attribute information of the IoT device comprises: manufacturer information, a category of the IoT device and a product key”, and the same limitations which were found to be duplicate between Claims 2 and 3.
Claim 6 is objected to for being a substantial duplicate of Claim 4 using the arguments above for Claim 3. That is, Claim 6 is dependent on Claim 3 which was found to be a substantial duplicate of Claim 2. Therefore, Claim 6, which contains additional limitations identical to that of Claim 4, is a substantial duplicate of Claim 4, which depends on Claim 2, as a result. 
Claim 13 is objected to for being a substantial duplicate of Claim 12. Claim 13 is the device claim corresponding the method of using of Claim 5, which was found to be a substantial duplicate of Claim 2. Claim 12 is the device claim corresponding to the method of using of Claim 2.
Claim 15 is objected to for being a substantial duplicate of Claim 14. Claim 15 is the device claim corresponding the method of using of Claim 6, which was found to be a substantial duplicate of Claim 4. Claim 14 is the device claim corresponding to the method of using of Claim 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 recites the limitations "the trusted password" and “the product key” in lines 1, 2, 5, and 7.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lv et al. (CN 106936835 A) hereinafter referred to as “Lv”. 
Regarding Claim 1:
	Lv discloses the following limitations:
	An authentication method for an IoT (Internet of Things) device, comprising: calculating account information corresponding to the IoT device according to an identifier and attribute information of the IoT device (Page 7, Par. 3, the terminal generation algorithm generates a registration number according to the preset registration according to device information is specifically as follows: the terminal generates a registration number (calculating account information) corresponding to the terminal (corresponding to the IoT device) according to the preset first MD5 algorithm according to the manufacturer serial number and the device serial number (according to an identifier and attribute information of the IoT device)). Under the broadest reasonable interpretation, the registration number of Lv constitutes that of account information, as it identifies the user to the server to create an account. 
	and sending the account information to a cloud server (Page 7, Par. 6, the registration request is reported to the server (sending the account information to a cloud server)). The server of Lv is well understood to be that of a cloud server (Page 5, Par. 9, login password generation process considers the area identification code corresponding to the current server, such that if the device of the server is changed or the device will directly cause login failure area has changed, i.e., the device area is changed, the server and the device can obtain the corresponding information).
	to cause the cloud server to perform identity authentication on the IoT device according to the account information (Page 7, Par. 9, after the server receives the registration request transmitted by the terminal, analyzing the received registration request, obtaining the registration number and company number carried in the registration request, device information such as device serial number, and check the registration according to the acquired company number and device serial number (to cause the cloud server to perform identity authentication on the IoT device according to the account information)). Lv performs a registration check which involves the device serial number (identity authentication) to verify whether the registration request is valid.

Regarding Claim 2:
	Lv discloses Claim 1.
	Lv further discloses the following limitations:
	wherein, the attribute information of the IoT device comprises: manufacturer information corresponding to the IoT device and a category of the IoT device (Page 6, Par. 10, the device information (the attribute information of the IoT device comprises) may only include the company numbers (manufacturer information corresponding to the IoT device) and device sequence number, and may further comprise other related to the current terminal of the other device information, such as device type (a category of the IoT device))
	the account information comprises: a username (Page 7, Par. 3, the terminal generation algorithm generates a registration number (username)). Under the broadest reasonable interpretation, a registration number constitutes a username as it is a series of characters which identify the user/device.
	and a password (Page 1, Abstract, the terminal according to the received login password for generating (calculating password) login request and sends it to server (sending password to cloud server), carried in the login request by the server login password to password verification). While the system of Lv has the server calculate the password for the IoT device instead of the IoT device calculating the password itself, the IoT device still sends the calculated password back to the server for login verification. Since the claim does not explicitly disclose where the calculation is performed and the order of the steps in the method is preserved by Lv, Lv anticipates the claim under the broadest reasonable interpretation.
	calculating the account information corresponding to the IoT device according to the identifier and the preset attribute information of the IoT device comprises: calculating the username according to the manufacturer information, the category and the identifier of the IoT device (Page 7, Par. 3, the terminal generation algorithm generates a registration number according to the preset registration according to device information is specifically as follows: the terminal generates a registration number (calculating username) corresponding to the terminal according to the preset first MD5 algorithm according to the manufacturer serial number (according to the manufacturer information) and the device serial number (the category and the identifier of the IoT device)). Under the broadest reasonable interpretation, a serial number constitutes manufacturing information, category, and an identifier of the device. It is well known in the art that a serial number typically contains information regarding the device’s model, i.e. the device’s category. For example, Apple products, which include IoT devices that released before the effective filing date of the claimed invention, have a serial number in the format disclosed by Henderson (NPL - “Decode the Meaning Behind Your Apple Serial Number”) hereinafter referred to as “Henderson”, in which the last four digits of the serial number designate the device model (Page 4, Par. 2, the last four digits of the serial number represent the product’s model). It is also well known in the art that a device’s serial number typically contains some form of manufacturing information. For example, Henderson further discloses that the serial number for Apple products begins with an alphanumeric code representing the manufacturing location (Page 2, Par. 2, each manufacturing location is represented at the start of the serial number by a different alphanumeric code). Since a serial number is and contains a unique device identifier (Henderson, Page 4, Par. 2, the next three digits are an identifier code), this means that under the broadest reasonable interpretation, a serial number comprises manufacturer information, the category and the identifier of the IoT device.   
	and calculating the password according to a product key and the identifier of the IoT device (Page 11, Par. 8, that is to say, if the region identification code or device serial number (product key and the identifier of the IoT device) or activation code change, according to said login password generating algorithm to generate the login password is changed (calculating the password according to…)). Lv discloses that the password generating algorithm generates a password according to a device serial number. This serial number is argued below to comprise that of a product key and an identifier of the IoT device below under the broadest reasonable interpretation.
	wherein the product key is calculated according to the manufacturer information and the category of the IoT device (Page 11, Par. 8, device serial number (product key)). As argued previously, a serial number under the broadest reasonable interpretation contains manufacturer information and the category of the device. Likewise, the relevant portions of a serial number, under the broadest reasonable interpretation, constitute that of a product key since the serial number is calculated according to the manufacturer information and category of the IoT device.  

Regarding Claim 3:

	Claim 3 recites limitations similar to that of Claim 2 and is rejected for the same reasons of anticipation as used above. However, Claim 3 further recites:
	the attribute information of the IoT device comprises: the manufacturer information, the category of the IoT device and the product key (Page 6, Par. 10, the device information (the attribute information of the IoT device comprises) may only include the company numbers (manufacturer information corresponding to the IoT device) and device sequence number (product key), and may further comprise other related to the current terminal of the other device information, such as device type (a category of the IoT device)). As argued previously in Claim 2, a device sequence number (serial number) constitutes that of a product key under the broadest reasonable interpretation. 

Regarding Claim 4:
	Lv discloses Claim 2.
	Lv further discloses the following limitations:
	wherein calculating the password according to the product key and the identifier of the IoT device comprises:  15PIOE3193455UScalculating a session key according to the product key and the identifier of the IoT device (Page 9, Par. 7, after the server receives the device activation request sent by the terminal, analyzing the received device activation request, obtaining the device activation request comprises the activation code (calculating a session key) and the device serial number information (according to the product key and the identifier of the IoT device), and sending the activation code to bind the device information). The system of Lv discloses that the server supplies an activation code from its database in response to a request containing a serial number. While these activation codes may be pre-stored in the database, the activation codes are still generated according to the device type (Page 9, Par. 1, each device type corresponding to the license number corresponding with the number of the number is the number of the activation code corresponding to the device type) and the appropriate one is selected and bound to the device using device serial information (product key and the identifier of the IoT device). Thus, under the broadest reasonable interpretation, the selection of activation codes according to the serial number constitute that of calculation of the session key according to the product key and identifier of the device.  
	and encrypting and signing the identifier of the IoT device with the session key to obtain the password (Page 10, Par. 7, the login password according to the area identification code, device serial number and activation code generation process of login password according to preset login password generation algorithm process, and can be defined in advance to the login password generation algorithm, for example, the login password generation algorithm can be MD5 algorithm (encrypting and signing the identifier of the IoT device with the session key to obtain the password)). The system of Lv uses the MD5 algorithm on the device serial number (identifier) along with the activation code (session key) to obtain the password. Under the broadest reasonable interpretation, this constitutes encrypting and signing the identifier with the session key to obtain the password.

Regarding Claim 5:
	Lv discloses Claim 1.	Claim 5 recites limitations similar to that of Claim 3 above and is rejected for the same reasons of anticipation. 

Regarding Claim 6:
	Lv discloses Claim 3.
	Claim 6 recites additional limitations similar to that of Claim 4 above and is rejected for the same reasons of anticipation.

Regarding Claim 11:
	Claim 11 is drawn to IoT device corresponding to the method of using same as claimed in Claim 1. Therefore, device Claim 11 corresponds to method Claim 1, and is rejected for the same reasons of anticipation as used above. However, Claim 11 further recites:
	one or more processors (Page 7, Par. 3, the terminal generates a registration number corresponding to the terminal according to the preset first MD5 algorithm according to the manufacturer serial number and the device serial number). While Lv does not explicitly disclose the structure of the terminal, Lv discloses that the terminal is an Internet of Things device which is able to perform the MD5 algorithm to generate a registration number. Therefore, it is well understood in the art that the terminal of Lv inherently contains one or more processors in order to perform this function, and that the terminal of Lv anticipates this limitation. 
	and a storage device having one or more programs stored thereon (Page 6, Par. 11, the company numbers and device sequence number corresponding to the current terminal, when needing to use the company numbers and device sequence number, can be in the storage area (storage device) from the terminal). As argued above, the terminal of Lv is an Internet of Things device capable of performing an MD5 algorithm. Lv further discloses that it has a storage area, and its capability to perform the MD5 algorithm inherently necessitates storing such operations within the device.  
	17PIOE3193455USwherein when the one or more programs are executed by the one or more processors, the one or more processors are configured to (calculate account information…) (Page 7, Par. 3, the terminal generates a registration number corresponding to the terminal according to the preset first MD5 algorithm according to the manufacturer serial number and the device serial number). In Claim 1, the registration number is interpreted to constitute account information. The terminal of Lv is responsible for this registration number generation, so Lv anticipates this limitation of the claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lv and further in view of Carrer et al. (U.S. Pub No. 2016/0285628 A1) hereinafter referred to as “Carrer”.
Regarding Claim 7:
	Lv discloses the following limitations:
	An authentication method for an IoT device, comprising: receiving account information sent by the IoT device, wherein the account information is calculated (Page 11, Par. 2, the server receives the terminal sends login password (receiving account information sent by the IoT device) and the login request carries the login password to the password check; Page 11, Par. 8, that is to say, if the region identification code or device serial number (according to an identifier and preset attribute information of the IoT device) or activation code change, according to said login password generating algorithm to generate the login password is changed (wherein the account information is calculated)). 
	 (taught by Carrer below)
	and determining whether there is trusted account information matching the account information in a trusted list (Page 11, Par. 5, searching the login password corresponding to the device information in the device information of the server carried in the login request). The authentication server of Lv searches itself for the corresponding password (Page 11, Par. 6, that is, the server stores the login password).  
	determining that the IoT device passes authentication, in response to determining that there is the trusted account information matching the account information in the trusted list (Page 11, Par. 3, when the password is successfully checked (in response to determining that there is the trusted account information matching the account information in the trusted list), the terminal accesses to the server (the IoT device passes authentication)). As argued previously, the password check of Lv involves finding corresponding password information stored in the server according to the provided password.
	and determining that the IoT device does not pass the authentication, in response to determining that there is no trusted account information matching the account information in the trusted list (Page 11, Par. 5, if the comparison is not passed, it is determined that the login password check is not passed)
	wherein each trusted account information in the trusted list is calculated according to the identifier and the preset attribute information of the IoT device reported by a manufacturer of the IoT device (Page 11, Par. 8, that is to say, if the region identification code or device serial number (according to an identifier and preset attribute information of the IoT device reported by a manufacturer of the IoT device) or activation code change, according to said login password generating algorithm to generate the login password is changed (wherein each trusted account information in the trusted list is calculated)). The server of Lv stores passwords which are calculated using its preset password generation algorithm. As the server itself is responsible for generating the passwords, they are inherently trustworthy and constitute trusted account information in a trusted list. Regarding the identifier and the preset attribute information being reported by a manufacturer of the IoT device, the system of Lv performs a registration check which verifies the validity of the device information (Page 7, Par. 10, The company number and device serial number and other device information according to the pre-set server registration generation algorithm to generate the corresponding check number). For this reason, the identifier and preset attribute information used to calculate the password are confirmed to be valid and are thus structurally equivalent to those reported by the manufacturer under the broadest reasonable interpretation.
	
	Carrer discloses the following limitation not taught by Lv:
	by the IoT device (Par. [0086], the networked device includes password logic 1410 that generates a credential password to authenticate with the data collection and processing server). Unlike Claims 1 or 11, Lv does not disclose that the IoT device calculates the account information which is authenticated in the manner described later in the claim (the registration number check does not meet that which is claimed later). Instead, Lv has the server calculate the password for the IoT device and sends it to the IoT device after activation, which then is sent for authentication. Carrer discloses however that the IoT device may generate the password itself. Carrer further teaches that “it has been found to be effective to use a time-synchronized OTP to enable the data collection and processing server 120 to perform authentication over a specified time window” (Par. [0086]) 

	References Lv and Carrer are considered to be analogous art because they both relate to IoT device authentication. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the IoT device authentication system of Lv with the password-generating IoT device of Carrer to gain the benefit of increased security by being able to calculate one-time passwords which are only valid for a certain time window.

Regarding Claim 8:

	Lv further discloses the following limitations:
	wherein, the attribute information of the IoT device comprises: manufacturer information of the IoT device and a category corresponding to the IoT device (Page 6, Par. 10, the device information (the attribute information of the IoT device comprises) may only include the company numbers (manufacturer information corresponding to the IoT device) and device sequence number, and may further comprise other related to the current terminal of the other device information, such as device type (a category of the IoT device))
	the trusted account information comprises: a trusted username and a trusted password (Page 11, Par. 6, the corresponding relation between the stored content further comprises device information (trusted username) with the terminal between when each one connected terminal device generates corresponding login password, login password (trusted password) and device information is unique, and between two of them are in one-to-one correspondence). The system of Lv uses the device information as the username in the login authentication phase.
	the trusted account information is obtained by acts of: calculating the trusted username according to manufacturer information, the category and the identifier of the IoT device reported by the manufacturer of the IoT device (Page 11, Par. 7, the device information may be a device serial number (calculating the trusted username according to manufacturer information, the category and the identifier of the IoT device reported by the manufacturer of the IoT device)). In the login step of Lv, device information is used to act as the username. This may include the registration number which was used previously for the registration check. In the embodiment specifically cited in Lv however, a device serial number is used as the username which also meets the limitation of the claim under the broadest reasonable interpretation, as the serial number is a series of alphanumeric characters which identify the user/device. As argued previously in Claim 2, the device serial number is calculated according to the manufacturer information, device category, and device identifier. Likewise, these aspects are considered to be reported by the manufacturer of the IoT device to make a trusted username, using the arguments in Claim 7 above.
	and calculating the trusted password according to a product key and the identifier of the IoT device reported by the manufacturer of the IoT device; wherein the product key is calculated according to the identifier and the category of the IoT device (Page 11, Par. 8, that is to say, if the region identification code or device serial number (a product key and the identifier of the IoT device reported by the manufacturer of the IoT device; wherein the product key is calculated according to the identifier and the category of the IoT device) or activation code change, according to said login password generating algorithm to generate the login password is changed (calculating the trusted password)). The same arguments for Claim 2 and Claim 7 may be used to interpret the trusted password. From Claim 2, a serial number comprises that of a product key and identifier, the product key comprises that of the relevant portions of the serial number, and Lv discloses calculation of a password from the serial number. From Claim 7, the password is trusted and the calculation parameters are considered reported by the manufacturer of the IoT device.

Regarding Claim 9:
	The combination of Lv and Carrer discloses Claim 8.
	Lv further discloses the following limitations:
	wherein calculating the trusted password according to the product key and the identifier of the IoT device reported by the manufacturer of the loT device comprises: calculating a session key according to the identifier of the IoT device reported by the manufacturer of the IoT device and the product key (Page 9, Par. 7, after the server receives the device activation request sent by the terminal, analyzing the received device activation request, obtaining the device activation request comprises the activation code (calculating a session key) and the device serial number information (according to the identifier of the IoT device reported by the manufacturer of the IoT device and the product key), and sending the activation code to bind the device information). The same arguments for Claim 4 and Claim 7 may be used to interpret the calculation of the trusted password. From Claim 4, the session key (activation code) is calculated from the serial number, which constitutes the product key and identifier, and encrypting and signing the identifier with the session key. From Claim 7, the password is trusted and the calculation parameters are considered reported by the manufacturer of the IoT device.
	and encrypting and signing the identifier of the IoT device with the session key to obtain the trusted password (Page 10, Par. 7, the login password according to the area identification code, device serial number and activation code generation process of login password according to preset login password generation algorithm process, and can be defined in advance to the login password generation algorithm, for example, the login password generation algorithm can be MD5 algorithm (and encrypting and signing the identifier of the IoT device with the session key to obtain the trusted password))

Regarding Claim 10:
	The combination of Lv and Carrer discloses Claim 7.	While Claim 10 was previously rejected for being indefinite, for the purposes of compact prosecution, the limitations of a “trusted password” and “product key” will be understood here to mean that as defined in Claim 8. In this case, Claim 10 recites additional limitations identical to that of Claim 9 above and is rejected for the same reasons of motivation/combination.

Regarding Claim 12:

	Claim 12 is drawn to the IoT device corresponding to the method of using same as claimed in Claim 2. Therefore, device Claim 12 corresponds to method Claim 2, and is rejected for the same reasons of anticipation as used above. However, Claim 12 further recites the following limitations:
	Lv further discloses the following limitation:
	one or more processors are configured to: calculate a username (Page 7, Par. 3, the terminal generation algorithm generates a registration number (username)). As argued previously in Claim 11, the IoT device of Lv itself is responsible for the classification of a username.

	Carrer discloses the following limitation not taught by Lv. 
	one or more processors are configured to: … calculate a password (Par. [0086], the networked device includes password logic 1410 that generates a credential password (calculate the password) to authenticate with the data collection and processing server). As argued previously in Claim 7, Carrer discloses that the IoT device generates a password unlike Lv which has the server instead calculate the password for the IoT device, and the same reasons of motivation/combination used in Claim 7 are applied here as well.

Regarding Claim 13:
	Lv discloses Claim 11.
	Claim 13 is drawn to the IoT device corresponding to the method of using same as claimed in Claim 5. Therefore, device Claim 13 corresponds to method Claim 5, and is rejected for the same reasons of anticipation as used above. However, Claim 13 further recites additional limitations identical to that of Claim 12 above, which are met by the combination of Lv and Carrer, and the same reasons of 
Regarding Claim 14:
	The combination of Lv and Carrer discloses Claim 12.
	Claim 14 is drawn to the IoT device corresponding to the method of using same as claimed in Claim 4. Therefore, device Claim 14 corresponds to method Claim 4, and is rejected for the same reasons of anticipation as used above in Claim 4 and reasons of motivation/combination as used above in Claim 12. However, Claim 14 further recites an additional limitation which is disclosed by Carrer:
	wherein the one or more processors are configured to: calculate a session key (Par. [0087], in another embodiment, a time based one-time password (TOTP) can be used with the OTP SK as secret shared key, using a generation function OTP Key1=Random Key (time sync, OTP SK) (calculate a session key). The credential password AA PWD is then computed by the networked device (wherein the one or more processors are configured to) using at least the device's FQDN and the OTP Key). As argued previously, Lv discloses the additional limitation which is identical to that of Claim 4. However, Lv does not disclose the session key being calculated by the IoT device itself unlike in Claim 4 where this is not specified. Carrer however discloses that the IoT device itself may generate a private key (session key) in order to generate the password. Carrer further teaches that this enables the IoT password to be a time based one-time password for extra security (Par. [0087]). 

Regarding Claim 15:
	The combination of Lv and Carrer discloses Claim 13.
	Claim 15 is drawn to the IoT device corresponding to the method of using same as claimed in Claim 6. Therefore, device Claim 15 corresponds to method Claim 6, and is rejected for the same reasons of anticipation as used above in Claim 6 and reasons of motivation/combination as used above 

Related Art
	The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure: 
Jain et al. (U.S. Pub No. 2016/0156614 A1) – Includes methods of IoT device provisioning such as username/password generation
Robba et al. (U.S. Pub No. 2017/0347224 A1) – Includes prior art section regarding IoT device provisioning which teaches burning of M2M credentials onto the device and server storage of M2M credentials for identity verification

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN V VO whose telephone number is (571)272-2505. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571)272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/E.V.V./Examiner, Art Unit 2431                                                                                                                                                                                                        /LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431